Citation Nr: 1242317	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  08-19 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for right hip bursitis.

2.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for a bilateral knee disorder.

3.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for bilateral hearing loss.

4.  Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active service from September 1999 to December 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In a letter dated approximately two weeks later in the same month, the RO in Boston, Massachusetts notified the Veteran of that determination.  [Due to the location of the Veteran's residence, jurisdiction of the appeal remains with the Boston RO.]  

In December 2011, the Board found good cause for the Veteran's failure to report for a hearing before a Veterans Law Judge (VLJ) at the RO scheduled in August 2011 and remanded these issues to afford the Veteran a rescheduled hearing.  Unfortunately, for the reasons discussed below, another remand of the Veteran's claims are necessary.  Accordingly, this appeal is REMANDED to RO.  VA will notify the Veteran if further action is required on his part.


REMAND

Regrettably, another remand is necessary.  As noted in the Introduction, these issues were previously remanded in December 2011 after good cause was found for the Veteran's failure to report for an August 2011 hearing.  A new hearing was scheduled for September 20, 2012; however, he failed to report for the hearing.  In a letter received in October 2012, the Veteran notified the Board that he failed to report for his scheduled hearing because his father had to be hospitalized that day.  He requested to be rescheduled for an in-person hearing before a VLJ at the RO at a later date.  
Pursuant to 38 C.F.R. § 20.704(d) (2012), if good cause is shown for failure to report to the scheduled hearing, the hearing will be rescheduled for the next available hearing date.  The Board finds that the Veteran has shown good cause for his failure to report for the previously scheduled hearing.  A remand of the present appeal is therefore necessary to afford the Veteran a rescheduled hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for an in-person hearing before a VLJ at the RO.  The Veteran should be notified in writing of the date, time, and location of the hearing at least 30 days in advance of the scheduled hearing.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  


_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

